DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant’s election without traverse of Group (I), Claims 1-11 directed to Method of synthesizing a polyester demulsifier in the reply filed on July 21, 2022 is acknowledged.
2.2.	Accordingly, Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
2.3.	Thus, Claims 1-11 are active and will be examine on the merits.
Specification
Abstract 
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The abstract of the disclosure filed on May 13, 2022 is objected to because:
1)  Abstract was not presented on separate sheet of paper and has less than 50 words;
2) Abstract does not provide sufficient information about Applicant's invention:  information regarding chemical nature of polyols, specifics of aromatic acid(s), specifics of the process for preparing demulsifier- the type of reaction, reagents and process conditions, structural features of the demulsifier – have not been provided by the Abstract. 
Appropriate correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	The claims 3-7 and 9-10 are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
	Claim 11 is objected due to presence of terms "120oC"   and "235oC" instead of 120 0C and 235 0C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3, 9-10  and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)  Claim 3 recites: " The method of claim 2, wherein the wt.% of EO of said polyalkylene glycol is between 5 wt. % to 100 wt. % of the functional groups, and the corresponding wt. % of PO of said polyalkylene glycol is 95 wt. % to 0 wt. % of the functional groups."  
It is not clear what "EO" and "PO" stand for and what kind " functional groups" are claimed in Claim 3. There are no antecedent basis for terms "EO", "PO" and " functional groups" in Claim 3. 
b)	Claim 11 recites " ... the acid number of said mixture" in two instances. There are no antecedent basis for term " the acid number".
c) 	Claim 11 recites: "... removing said mixture from heat once said acid number of said mixture is reduced by approximately 89%-97%, preferably approximately 94%-97%."
 In this respect note that terms " approximately " and " preferably approximately"   are indefinite terms because terms are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In addition, note that scope of Claim 11 is unclear due to presence of two ranges   " 89%-97%" and " 94%-97%": " The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims."
d)  Claims 9 and 10 (both depending on Claim 1) recite " said polyalkylene glycol". However, there no term " polyalkylene glycol" in Claim 1. Therefore, scope of Claims 9 and 10 are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 2006/0135628).
6.1.	Regarding Claims 1-4 and 6-7 Newman disclose demulsifiers (see-abstract) obtained by reaction of dicarboxylic acid as difunctional coupling agent, including aromatic acid as terephthalic acid (see [0018]) with poly(alkylene glycol) -  see [0011]-[0017]), which can be copolymer of Ethylene glycol with Propylene glycol and may comprise from about 50 wt % to about 90 wt% of propylene glycol units or up to 100 wt % of Ethylene glycol units. Note that polyalkylene glycol may have Molecular weight in range from 100 to 10,000 g/mol (see [0019]).  Reaction can be conducted in presence of catalyst as p-toluene sulfonic acid (see [0031]), under nitrogen atmosphere (blanket) at temperature of about 1700 C. 
6.2.	Regarding phrase of Claim 1:" wherein said aromatic di-acid is solubilized into said polyol without sublimation or degradation during the reaction process" note that  because Terephthalic acid(TA) has melting point ( which is also sublimation point)  of about 427 °C, then it would be expected that TA would not sublimate or degrade  at temperatures significantly below 427 °C until unexpected results to the contrary can shown.
6.2.	Therefore, Newman renders obvious Applicant's claimed subject matter of Claims 1-4 and 6-7 by disclosing same basic method of obtaining same basic demulsifier, wherein polyalkylene glycol has same /overlapping molecular weight and ratio of Ethylene glycol and Propylene glycol units as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).



7.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 2006/0135628) as applied to Claims 1-4 and 6-7 above, and in view of Jimenez et al (US 2013/0184366).
7.1.	As discussed above, Newman teaches same basic method for preparing demulsifier as claimed by Applicant in Claim 1, but silent regarding use of specific catalyst as claimed in Claim 5 and processing conditions as claimed in Claim 11.
7.2.	However, use of different catalyst, including TitAcet (titanium acetylacetonates) for production of aromatic polyols is well known. Jimenez teaches ( see [0108]) process for production of aromatic polyol by reaction of TA with polyethylene glycol 200, under nitrogen and presence of TitAcet catalyst, wherein process conducted in raising temperature up to range from 230-235 0C and hold at this temperature until acid number reaches less than 2 mg/KOH/g. At this point final product " cooled to room temperature". 
	Thus, Jimenez effectively teaches same basic process of obtaining aromatic polyol including steps of monitoring acid number during reaction and stopping reaction at point when almost all acid functional groups already reacted with hydroxyl groups as indicated by very low final acid number of less than  2 mg/KOH/g.
	Therefore, it would be obvious to one of ordinary skill in the art to use catalyst as TitAcet in the process of preparing aromatic polyol at elevated temperature up to 235 0C under monitoring amount of unreacted acid groups expressed in Acid number in order to minimize reaction time and exposure to elevated temperature, which may cause degradation of final product   as taught by Jimenez in the process disclosed by Newman. 
8.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 2006/0135628) as applied to Claims 1-4 and 6-7 above, and in view of Bevinakatti et al ( US 2014/0228456).
8.1.	As discussed above, Newman teaches same basic method for preparing demulsifier as claimed by Applicant in Claim 1, but silent regarding use of IPA (Isophthalic acid) and molar ratio of polyalkylene glycol to IPA.
8.2.	However, Bevinakatti teaches that demulsifier may comprise reaction product of aromatic acid, including TA and /or IPA (see [0047]) with polyols, wherein molar ratio can vary in range from " at least 1:1, or " up to 20:1, preferably up to 10: 1, more preferably up to 5: 1 and most preferably up to 3: 1" – see [0052]).
	Therefore, it would be obvious to one of ordinary skill in the art to use excess of polyol per guidance provided by Bevinakatti in reaction with dicarboxylic acid in the process disclosed by Newman  in order to minimize residual amounts of unreacted carboxyl groups and obtained demulsifier with desirable Molecular weight. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765